DETAILED ACTION
This action is responsive to communications filed 07 January 2022.
Claims 2-5, 11-14 and 17-19 remain canceled.
Claims 1, 6-10, 15-16 and 20 are subject to examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael Dryja #39662 on 19 January 2022.
The application has been amended as follows: 

1. (currently amended) A system management device, comprising:
	a processor; and	a memory storing instructions executable by the processor to:
	store at least one of a device configuration of a device and a network configuration of a network to which the device belongs; 
	from among a plurality of devices belonging to a system, determine the device for executing a process based on the at least one of the device configuration and the network configuration; and
	receive a first process result from the device requested to execute the process, wherein
	the processor is to select the device to be caused to execute a process according to a received request and, based on device reliability corresponding to device performance based on the device configuration of the selected device and indicative of a probability of an occurrence of an error in the selected device and network reliability corresponding to network performance based on the network  and indicative of a probability of an occurrence of an error in the network, determine whether to cause another device to execute another process that is a same process as the process to be executed by the selected device, and determine a different device between a case in which the device reliability has a problem and a case in which the network reliability has the problem,
	the processor is to, when causing the device having the network reliability corresponding to the network performance that is lower than a predetermined standard to execute the process, cause the another device having a network path different than a network path of the device to execute the another process,
	the processor is to, when causing the device having the device reliability corresponding to the device performance that is lower than the predetermined standard to execute the process, based on the network path to the device, determine the another device for executing the another process such that at least part of the network path of the device and at least part of the network path of the another device coincide with each other, 
	the processor is to, when the first process result is according to a multiplexed process, determine whether to select a process result to be adopted after waiting for a second process result or without waiting for the second process result, depending on whether execution of the multiplexed process results from the network reliability or the device reliability, and select the process result to be adopted according to a result of determining whether to select the process result to be adopted after waiting for the second process result or without waiting for the another second process result,
	the processor is to, when the execution of the multiplexed process results from low network reliability, select the process result to be adopted as the first process result without waiting for the second process result, [[and]]
	the processor is to, when the execution of the multiplexed process results from low device reliability, wait for the second process result and compare and check the first process result and the second process result, and select the process result to be adopted as the first process result or the second process result according to a comparison result,	the processor is to, based on information included by an instruction from a client requesting execution of the process, after once determining the device for executing the process, determine to cause the another device to execute the same process,	the instruction from the client includes information indicating a due date for a response according to the process, and
	the processor is to determine to, when a time up to the due date becomes a predetermined time, cause the another device having device reliability higher than the device reliability of the device or network reliability higher than the network reliability of the device to execute the same process.

2. (cancelled) 

3. (cancelled)

4. (cancelled)

5. (cancelled)

6. (previously presented) The system management device according to Claim 1, wherein the instructions are executable by the processor to further acquire at least one of device status information indicating a status of the device and network status information indicating a status of the network to which the device belongs,
	wherein the processor is to determine the device for executing the process based on the at least one of the device configuration and the network configuration and the at least one of the device status information and the network status information.

7. (previously presented) The system management device according to Claim 6, wherein:
	the processor is to store the acquired device status information and the acquired network status information, and estimate a tendency of the at least one of the device status information and the network status information; and
	the processor is to determine the device for executing the process further based on the tendency as estimated.

8. (cancelled)

9. (cancelled)


	acquiring at least one of a device configuration of a device and a network configuration of a network to which the device belongs; 
	from among a plurality of devices belonging to a system, determining the device for executing a process on a basis of at least one of the acquired device configuration and the acquired network configuration; 
	receiving a first process result from the device requested to execute the process; selecting the device to be caused to execute a process according to a received request and, based on device reliability corresponding to device performance based on the device configuration of the selected device and indicative of a probability of an occurrence of an error in the selected device and network reliability corresponding to network performance based on the network configuration of the network to which the selected device belongs and indicative of a probability of an occurrence of an error in the network, determin[[e]]ing whether to cause another device to execute another process that is a same process as the process to be executed by the selected device, and determin[[e]]ing a different device between a case in which the device reliability has a problem and a case in which the network reliability has the problem,
	when causing the device having the network reliability corresponding to the network performance that is lower than a predetermined standard to execute the process, causing the another device having a network path different than a network path of the device to execute the another process,
	when causing the device having the device reliability corresponding to the device performance that is lower than the predetermined standard to execute the process, based on the network path to the device, determining the another device for executing the another process such that at least part of the network path of the device and at least part of the network path of the another device coincide with each other, 
	when the first process result is according to a multiplexed process, determining whether to select a process result to be adopted after waiting for a second process result or without waiting for the second process result, depending on whether execution of the multiplexed process results from the network reliability or the device reliability, and selecting the process result to be adopted according to a result of determining whether to select the process result to be adopted after waiting for the second process result or without waiting for the second process result,

	when the execution of the multiplexed process results from low device reliability, waiting for the second process result and comparing and checking the first process result and the second process result, and selecting the process result to be adopted as the first process result or the second process result according to a comparison result,	based on information included by an instruction from a client requesting execution of the process, after once determining the device for executing the process, determining to cause the another device to execute the same process,	the instruction from the client includes information indicating a due date for a response according to the process, and
	determining to, when a time up to the due date becomes a predetermined time, cause the another device having device reliability higher than the device reliability of the device or network reliability higher than the network reliability of the device to execute the same process.

11. (cancelled)

12. (cancelled)

13. (cancelled)

14. (cancelled)

15. (previously presented) The system management method according to Claim 10, further
acquiring at least one of device status information indicating a status of the device and network status information indicating a status of the network to which the device belongs; and
	determining the device for executing the process based on the at least one of the device configuration and the network configuration and the at least one of the device status information and the network status information.


	from among a plurality of devices belonging to a system, determining the device for executing a process on a basis of at least one of the acquired device configuration and the acquired network configuration; 
	receiving a first process result from the device requested to execute the process; selecting the device to be caused to execute a process according to a received request and, based on device reliability corresponding to device performance based on the device configuration of the selected device and indicative of a probability of an occurrence of an error in the selected device and network reliability corresponding to network performance based on the network configuration of the network to which the selected device belongs and indicative of a probability of an occurrence of an error in the network, determin[[e]]ing whether to cause another device to execute another process that is a same process as the process to be executed by the selected device, and determin[[e]]ing a different device between a case in which the device reliability has a problem and a case in which the network reliability has the problem,
	when causing the device having the network reliability corresponding to the network performance that is lower than a predetermined standard to execute the process, causing the another device having a network path different than a network path of the device to execute the another process,
	when causing the device having the device reliability corresponding to the device performance that is lower than the predetermined standard to execute the process, based on the network path to the device, determining the another device for executing the another process such that at least part of the network path of the device and at least part of the network path of the another device coincide with each other, 
	when the first process result is according to a multiplexed process, determining whether to select a process result to be adopted after waiting for a second process result or without waiting for the second process result, depending on whether execution of the multiplexed process results from the network reliability or the device reliability, and selecting the process result to be adopted according to a result of determining whether to select the process result to be adopted after waiting for the second process result or without waiting for the second process result, and

	when the execution of the multiplexed process results from low device reliability, waiting for the second process result and comparing and checking the first process result and the second process result, and selecting the process result to be adopted as the first process result or the second process result according to a comparison result,	based on information included by an instruction from a client requesting execution of the process, after once determining the device for executing the process, determining to cause the another device to execute the same process,	the instruction from the client includes information indicating a due date for a response according to the process, and
	determining to, when a time up to the due date becomes a predetermined time, cause the another device having device reliability higher than the device reliability of the device or network reliability higher than the network reliability of the device to execute the same process.

17. (cancelled)

18. (cancelled) 

19. (cancelled)

20. (previously presented) The non-transitory computer-readable medium according to Claim 16, the processing further comprising:
acquiring at least one of device status information indicating a status of the device and network status information indicating a status of the network to which the device belongs; and
	determining the device for executing the process based on the at least one of the device configuration and the network configuration and the at least one of the device status information and the network status information.
Allowable Subject Matter
Claims 1, 6-7, 10, 15-16 and 20 allowed. They are to be renumbered to claims 1, 2-3, 4, 5-6 and 7.
The following is an examiner’s statement of reasons for allowance: In interpreting the currently amended claims in light of the specification, the Examiner finds the claimed invention to be patentably distinct from the prior art of record:
ANGELL et al. (US-20170264486-A1) discloses The system and methods described herein provide for dynamic provisioning of computing resources for an enterprise resource planning system. The dynamic provisioning system provisions an original configuration of computing resources upon selection from a client device, and then provides for further dynamic provisioning by evaluating the real-time performance of the ERP system or by analyzing historical performance and consumption information of the ERP system or by using a combination to predict the anticipated stress on the computing resources placed by future performance of the ERP system. (ABSTRACT)
Sonoda et al. (US-20090172168-A1) discloses Server management data describes observed operating condition of a pool of spare servers. Based on a demand forecast of a specific target system, a dynamic allocation period is determined as a period during which the target system needs additional server resources to handle an expected demand. Based on the dynamic allocation period and server management data, a set of allocation candidates are nominated from the spare server pool, by eliminating therefrom spare servers which are likely to fail during the dynamic allocation period. An appropriate allocation candidate is then selected for allocation to the target system, such that the selected candidate will satisfy a specified requirement during its allocation period. (ABSTRACT)
Parker, II (US-20140109184-A1) discloses A method for authenticating users and devices on a computing network is disclosed. The method includes authenticating a user and a user's device with a computing network based upon received authentication data from the user's device. A session-(ABSTRACT) 
Murata et al. (US-20080019564-A1) discloses An information processing device and method, a program, and an information processing system, for location identification at small granularity with high accuracy are disclosed. A portable terminal has a camera in addition to a GPS module. In a location recognition model construction phase, a location recognition model is constructed from an image sequence taken by the camera, associated with location information collected by the GPS module and the like, and stored. In a location identification phase, the current location in a global area is identified by the GPS module, and the current location in a local area is identified on the basis of the location recognition model selected from the identification result and the image sequence obtained at the time. The present invention can be applied to portable terminals such as notebook type personal computers, PDAs and mobile telephones. (ABSTRACT)
Combs et al. (US-6665701-B1) discloses A method and system for resolving contending requests for resources connected from a computer network by application programs running on computers attached to the communications network. The distributed resource allocator system comprises a number of identical processes running on one or more computers attached to the communications network. Application programs request allocation of resources from a local distributed resource allocator system process running using a resource allocator applications programming interface. (ABSTRACT)
Lu et al. (US-20080195755-A1) discloses A computer implemented method, apparatus, and computer usable program code for load balancing in a cluster. In response to receiving a notification of an impending state change event in the server, a weight adjustment value for a server is identified to form an identified weight adjustment. An adjusted routing weight for the server is generated using the identified weight adjustment to form a current routing weight for the server. An incoming service request is routed to a selected server in the cluster using current routing weight associated with servers in the cluster. (ABSTRACT)
	However, the prior art of record, individually or in combination, fail to disclose or teach:

A system management device, comprising:
	a processor; and	a memory storing instructions executable by the processor to:
	store at least one of a device configuration of a device and a network configuration of a network to which the device belongs; 
	from among a plurality of devices belonging to a system, determine the device for executing a process based on the at least one of the device configuration and the network configuration; and
	receive a first process result from the device requested to execute the process, wherein
	the processor is to select the device to be caused to execute a process according to a received request and, based on device reliability corresponding to device performance based on the device configuration of the selected device and indicative of a probability of an occurrence of an error in the 
	the processor is to, when causing the device having the network reliability corresponding to the network performance that is lower than a predetermined standard to execute the process, cause the another device having a network path different than a network path of the device to execute the another process,
	the processor is to, when causing the device having the device reliability corresponding to the device performance that is lower than the predetermined standard to execute the process, based on the network path to the device, determine the another device for executing the another process such that at least part of the network path of the device and at least part of the network path of the another device coincide with each other, 
	the processor is to, when the first process result is according to a multiplexed process, determine whether to select a process result to be adopted after waiting for a second process result or without waiting for the second process result, depending on whether execution of the multiplexed process results from the network reliability or the device reliability, and select the process result to be adopted according to a result of determining whether to select the process result to be adopted after waiting for the second process result or without waiting for the another second process result,
	the processor is to, when the execution of the multiplexed process results from low network reliability, select the process result to be adopted as the first process result without waiting for the second process result,
	the processor is to, when the execution of the multiplexed process results from low device reliability, wait for the second process result and compare and check the first process result and the second process result, and select the process result to be adopted as the first process result or the second process result according to a comparison result,	the processor is to, based on information included by an instruction from a client requesting execution of the process, after once determining the device for executing the process, determine to cause the another device to execute the same process,
	the processor is to determine to, when a time up to the due date becomes a predetermined time, cause the another device having device reliability higher than the device reliability of the device or network reliability higher than the network reliability of the device to execute the same process.

	The claims that depend upon one of the above-mentioned allowable independent claims are therefore allowed by virtue of their dependencies.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alex H. Tran whose telephone number is (571)272-8173. The examiner can normally be reached Monday-Friday 11AM-6PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Divecha B. Kamal can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/Alex H. Tran/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453